DETAILED ACTION
Allowable Subject Matter
Claims 1 – 23 are allowed.  The following is an examiner’s statement of reasons for allowance: Claims 1 – 23 have been allowed because the combination of limitations involving the plurality of cyclic prefix lengths including a first cyclic prefix length and a second cyclic prefix length, where the first cyclic prefix length corresponds to the active state, and the second cyclic prefix length corresponds to the inactive state or the idle state among other claim limitations are non-obvious over the prior art.  The closest art of record, Weng (US 20130022090 A1), discloses a dynamic cyclic prefix mode for uplink radio resource management, but is silent as to the cyclic prefix length corresponding to the active state, inactive state or the idle state and therefore the claim s are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        




/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416